Citation Nr: 1102931	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  06-30 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Entitlement to service connection for residuals of gall 
bladder removal.

2.	Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1970 to December 
1973.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a videoconference hearing with a 
Veterans Law Judge in December 2008.  This transcript has been 
associated with the claims file.  That Veterans Law Judge is no 
longer employed at the Board.  The Veteran was offered an 
opportunity for an additional hearing but indicated he did not 
want an additional hearing.  The case was brought before the 
Board in March 2009, at which time the Agency of Original 
Jurisdiction (AOJ) was instructed to schedule the Veteran for a 
VA examination and readjudicate his claims.  The Board notes the 
Veteran was afforded a VA examination for his bronchitis and 
residuals of gall bladder removal in April 2009.  Therefore, the 
Board finds that its remand directives have been substantially 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(where the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance).


FINDINGS OF FACT

1.	The Veteran's residuals of gall bladder removal are not shown 
to be due to a disease or injury in service or to any incident 
of his military service.

2.	The Veteran's bronchitis is not shown to be due to a disease 
or injury in service or to any incident of his military 
service.





CONCLUSIONS OF LAW

1.	The Veteran's residuals of gall bladder removal were not 
incurred in or aggravated by military service.  38 U.S.C.A. §§ 
1110 and 5107 (West 2002); 38 C.F.R. §§ 3.303 and 3.304 
(2010).  

2.	The Veteran's bronchitis was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110 and 5107 (West 2002); 
38 C.F.R. §§ 3.303 and 3.304, (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
review the entire record, the Board does not have to discuss each 
piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

The notice requirements were met in this case by a letter sent to 
the Veteran in August 2006.  This letter advised the Veteran of 
the information necessary to substantiate his claim, and of his 
and VA's respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b).  This letter also included notice 
that a disability and effective date would be assigned if service 
connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim(s), and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  The VA has also obtained private treatment 
records and associated them with the file.  The Veteran has at no 
time referenced outstanding records that he wanted VA to obtain 
or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  With regard to service 
connection claims, the Court held in the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

The Veteran was afforded a VA medical examination in April 2009 
to obtain an opinion as to whether his residuals of gall bladder 
removal and/or bronchitis could be directly attributed to 
service.  This opinion was rendered by a medical professional 
following a thorough examination and interview of the appellant 
and review of the claims file.  The examiner obtained an accurate 
history and listened to the appellant's assertions.  The examiner 
laid a factual foundation and reasoned basis for the conclusions 
that were reached.  Therefore, the Board finds that the 
examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38  C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder 
on a direct basis, generally there must be probative evidence of 
(1) a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between the 
claimed in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran is alleging that his bronchitis and residuals of gall 
bladder removal are due to exposure of JP-4, or jet fuel, while 
in-service.  The Board acknowledges that the Veteran's MOS was 
that of a fuel specialist.  Accordingly, the Board concedes the 
Veteran was exposed to jet fuel in-service.  

Residuals of Gall Bladder Removal

After reviewing the Veteran's service treatment records, the 
Board notes the Veteran was provided a medical examination both 
at entrance to and separation from service, in October 1969 and 
December 1973, respectively.  The Veteran's service treatment 
records are silent as to any treatment, diagnoses or complaints 
of gall bladder problems.  The Veteran's gall bladder was removed 
in December 1994.  See April 2009 VA examination report.  As 
such, the Board finds the Veteran did not suffer from residuals 
of gall bladder removal while in-service.

Even if a chronic condition is not shown during service, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of continuity of symptomatology or under 38 C.F.R. § 
3.303(d) if the evidence shows a disease first diagnosed after 
service was incurred in service.  The Board concludes it has not.

The Board notes that the Veteran's gall bladder was removed in 
December 1994.  He filed a claim for an increased rating of his 
low back disability in December 1996, but did not raise the issue 
of residuals of gall bladder removal.  In April 1997 he was 
afforded a VA examination and while he complained about his rib 
resection scar, he did not mention the residuals of his gall 
bladder removal 3 years earlier.

After reviewing the records, the Board finds there is no evidence 
of record to indicate the Veteran complained of or was diagnosed 
with a gall bladder disability until his surgery in December 
1994, approximately 21 years following the Veteran's separation 
from active service.  The Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the veteran has not complained of the 
malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Feb. Cir. 2002) (en banc).

As noted above, the Veteran was provided a VA examination in 
April 2009.  The Veteran reported that he had his gall bladder 
removed in December 1994 and that he has suffered from 
gastrointestinal issues for many years.  The Veteran stated that 
he had suffered from these issues while in-service, but never 
complained of them.  The Veteran also reported that he was 
diagnosed with diverticulitis in 2001 after his gall bladder was 
removed.  The Veteran appears to also be claiming that his 
gastrointestinal issues are the result of having his gall bladder 
removed in December 1994.

The April 2009 examiner also noted that the Veteran underwent a 
sigmoid colectomy and lysis of adhesions secondary to chronic 
diverticulitis in December 2007.  The examiner found that there 
was no evidence to suggest that the removal of the Veteran's gall 
bladder caused any other gastrointestinal problems.  The examiner 
cited the fact that the Veteran's gall bladder was removed 21 
years after service and there is no documentation of any 
complications.  The Veteran was not diagnosed with diverticulitis 
until 8 years after his gall bladder removal.  The examiner 
ultimately concluded that it was less likely than not that the 
removal of the gall bladder caused any disability, including 
gastrointestinal problems.  

Regarding exposure to jet fuel, the examiner reviewed the medical 
literature and cited to the Agency for Toxic Substances and 
Disease Registry.  The examiner noted that human side effects of 
exposure to JP-4 and JP-7 related to the nervous system and 
included dizziness, nausea, depression, anxiety, memory loss, and 
irritability.  The examiner found that there was no evidence to 
suggest that the Veteran's gall bladder removal was etiologically 
related to exposure to jet fuel, or any other incident of 
service.  

The Board finds the examiner's opinion persuasive.  It is based 
on a thorough examination and a review of the claims folder and 
provides a basis for finding against the Veteran's claim.

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is competent 
to discuss his current pain and other experienced symptoms.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, 
however, competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence). Thus, any lay arguments that 
gastrointestinal symptomatology represented the onset or 
continuity of gall bladder problems following his surgery is 
without merit. 

In sum, the Board finds that there is no evidence of residuals of 
gall bladder removal during active service.  The threshold 
question therefore is whether there is sufficient medical 
evidence to establish an etiological link between the Veteran's 
current residuals of a gall bladder removal and his active 
service.  The Board finds that the preponderance of the evidence 
is against the Veteran's claim.  In addition, the VA examiner's 
opinion that the Veteran's gall bladder removal would not have 
caused any other gastrointestinal problems, and did not cause any 
other disability weighs against the Veteran's claim. 

The Board concludes service connection must be denied.  As 
reflected by the discussion above, the preponderance of the 
evidence is against the Veteran's claim.  As such, the benefit-
of-the-doubt rule does not apply, and the claim of service 
connection for residuals of gall bladder removal must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Bronchitis

As noted above, the Veteran was provided medical examinations at 
entrance to and separation from service, in October 1969 and 
December 1973, respectively.  The Board does note that at the 
Veteran's entrance examination in October 1969, on the Report of 
Medical History, the Veteran stated that he suffered from 
chronic, frequent colds.  The Report of Medical Examination noted 
that the Veteran's sinuses, mouth, and throat were normal.  

In a February 1971 service treatment record, it was noted that 
the Veteran was diagnosed with pneumonia.  In a February 1972 
service treatment record the Veteran was seen after complaining 
of a cold.  In a March 1972 service treatment record, the Veteran 
was diagnosed with an upper respiratory infection as well as post 
nasal drip.

At the Veteran's separation examination in December 1973 the 
examiner reported that the Veteran's sinuses, mouth, and throat 
were normal.  The examiner also noted that the Veteran was 
treated for frequent colds with Actifed and ASAs.  

The Board notes that although the Veteran was treated in-service 
for frequent colds, and once for pneumonia, there are no 
complaints, treatment or diagnoses for bronchitis.

Even if a chronic condition is not shown during service, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of continuity of symptomatology or under 38 C.F.R. § 
3.303(d) if the evidence shows a disease first diagnosed after 
service was incurred in service.  The Board concludes it has not.

The evidence of record indicates that the Veteran was diagnosed 
with bronchitis in 2002, 29 years after separation from service.  
See April 2009 VA examination report.  The Board may, and will, 
consider in its assessment of a service connection the passage of 
a lengthy period of time wherein the veteran has not complained 
of the malady at issue.  See Maxson, supra; see also Forshey, 
supra.

As noted above, the Veteran was provided a VA examination in 
April 2009 for his bronchitis.  The Veteran reported that he had 
been prescribed inhalers for his bronchitis.  He further reported 
he used the inhalers as needed for his wheezing, dry cough, chest 
tightness, and shortness of breath, typically 2 to 4 times per 
day.  The Veteran noted that he also had a history of sleep apnea 
and used a CPAP machine at night.

After a physical examination, the examiner found that there was 
clear to auscultation bilaterally, no wheezes, rales, or rhonchi 
present.  He ultimately reported the Veteran had chronic 
bronchitis, per the Veteran's own account, which was 
characterized by exacerbations. 

Regarding exposure to jet fuel, as noted above, the examiner 
reviewed the medical literature and found that there was no 
evidence to suggest that the Veteran's bronchitis was 
etiologically related to exposure to jet fuel, or any other 
incident of service.

The Board finds the examiner's opinion persuasive.  It is based 
on a thorough examination and a review of the claims folder and 
provides a basis for finding against his claim.

As noted above, the Veteran can give evidence about things like 
current pain and other experienced symptoms.  See Layno, supra.  
However, the Veteran is not competent to diagnose a medical 
disorder or opine as to the cause or etiology of a current 
disorder.  See Rucker, supra. 

In sum, the Board finds that there is no evidence of bronchitis 
during active service.  The threshold question therefore is 
whether there is sufficient medical evidence to establish an 
etiological link between the Veteran's current bronchitis and his 
active service.  The Board finds that the preponderance of the 
evidence is against the Veteran's claim.  In addition, the 
negative VA examiner's opinion and the length of time between the 
Veteran's separation from active service and diagnosis of 
bronchitis weigh against the Veteran's claim.

The Board concludes service connection must be denied.  As 
reflected by the discussion above, the preponderance of the 
evidence is against the Veteran's claim.  As such, the benefit-
of-the-doubt rule does not apply, and the claim of service 
connection for bronchitis must be denied.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of gall bladder 
removal is denied.

Entitlement to service connection for bronchitis is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


